DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 
Claims 1 and 6-10, 27, 29-31, 33, 35, and 36 have been amended.  Claim 40 is newly added.  Claims 1-10 and 27-40 are currently pending and under examination.

This application claims priority to U.S. Provisional Application No. 62/876006, filed July 19, 2019. 

Withdrawal of Rejections:

	The rejection of claims 1-11, 27-32, 34, and 35 under 35 U.S.C. 103 as being unpatentable over Retsina et al., and further in view of Runckel, is withdrawn.
	The rejection of claims 1, 32, and 33 under 35 U.S.C. 103 as being unpatentable over Retsina et al. and Runckel, and further in view of Retsina 2015, is withdrawn.
	The rejection of claims 1 and 36-39 under 35 U.S.C. 103 as being unpatentable over Retsina et al. and Runckel, and further in view of Retsina 2017, is withdrawn.


New Objections/Rejections:

Claim Objections

Claim 33 as amended is objected to because of the following informalities:  there is a duplicate “a” before β-glucosidase.  One “a” should be removed.  Appropriate correction is required.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 27-32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Retsina et al. (US 2015/0275237; Published 2015 – Previously Presented), in view of Runckel (WO 2015/026660, Published 2015 – Previously Presented), and further in view of Viitanen et al. (US 2008/0286870; Published 2008). 
With regard to claims 1 and 27-29, Retsina et al. teach a process for producing ethanol, which is a hydrocarbon fuel, from lignocellulosic biomass in a bioreactor, the process including: pretreating the lignocellulosic biomass with steam and/or hot water, sulfur dioxide, and a solvent for lignin, to extract hemicelluloses from the lignocellulosic biomass, where the hemicelluloses include xylose (pentose) oligomers and C6 (hexose) sugar oligomers; hydrolyzing the hemicelluloses, including xylose oligomers to produce xylose monomers, and C6 oligomers to produce C6 monomers; fermenting the C6 sugar monomers to a C6 fermentation product, including ethanol, using C6-fermenting microorganisms in a bioreactor; fermenting the xylose to xylitol using xylose-fermenting microorganisms in a bioreactor; and recovering the C6 fermentation product, which includes ethanol, and recovering the xylitol (Abs.; Para. 17-23).  
The process may include separate or co-fermentation of the xylose monomers and C6 monomers to the fermentation products (Para. 26).  This indicates that both a first and a second bioreactor may be utilized for the process, wherein each bioreactor would include its own microorganism(s), and product its own product(s).  The process may further include removing lignin derived from the lignocellulosic biomass, where the lignin may be separated following the hydrolysis step (Para. 113).  In an embodiment, the C6 oligomers may be hydrolyzed separately from the xylose oligomers (Para. 44), and any stream generated by the taught processes may be partially or completely recovered, purified, or further treated (Para. 143).  
Retsina et al. do not teach that the microorganism is configured to produce the fuel, which is a fatty acid ester, by converting pentose or hexose into the fatty acid ester, including by transesterify a fatty acid to form the fatty acid ester; wherein the microorganism is E. coli, including genetically modified E. coli.
Runckel teaches a method for increasing production of fermentation products from lignocellulosic biomass, including by the use of genetically modified E. coli configured to increase production of metabolic products including ethanol, fatty acids, and fatty acid esters (p. 3, Line 14-26; p. 20, Line 7-16).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Retsina et al. and Runckel, because both teach a process for producing hydrocarbon fuels including ethanol from lignocellulosic biomass.  The use of genetically modified E. coli to produce fatty acids and fatty acid esters is known in the art as taught by Runckel.  The use of E. coli as taught by Runckel in the method of Retsina et al. amounts to the simple substitution of one hydrocarbon fuel-producing strain for another.  Such substitution would have been expected to predictably and successfully provide for the production and recovery of additional hydrocarbon fuels, including fatty acid esters, including by transesterifying a fatty acid to form the fatty acid esters, thus rendering the method of Retsina et al. more efficient and cost effective.    
Retsina et al. and Runckel do not teach adjusting an initial feed rate of the pentose-rich stream to the first bioreactor with increase of time on stream, or adjusting an initial feed rate of the hexose-rich stream to the second bioreactor with increase of time on stream.
Viitanen et al. teach the production of fermentation products including ethanol from glucose and xylose, including from lignocellulosic materials, where feed rates are adjusted dynamically to ensure that the culture does not accumulate excess sugars including glucose, which could lead to build up of toxic byproducts (Abs.; Para. 94, 118).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Retsina et al., Runckel, and Viitanen et al., because all teach a process for producing hydrocarbon fuels including ethanol from lignocellulosic biomass.  Adjusting the feed rate of the sugars during fermentation as needed after the start of fermentation is known in the art as taught by Viitanen et al.  Dynamically adjusting the feed rate of the glucose and hexose streams entering the bioreactors would have been expected to predictably and successfully improve the combined method of Retsina et al. and Runckel by providing sufficient glucose and hexose for the desired production of products, while avoiding the production of undesirable and toxic byproducts, thus rendering the combined method more efficient, cost effective, and environmentally friendly.
With regard to claims 2 and 3, Retsina et al. teach that the xylose concentration can be enriched, including to about 40% to about 80% of total sugars (Para. 73).  As Retsina et al. specifically each that the xylose can be concentrated to about 40% to about 80% of total sugars, it would have been obvious to one of ordinary skill in the art to concentrate the xylose-rich stream to a sugar concentration within the taught range, which includes 40% to 60% of total sugars.
Additionally, as Retsina et al. teach that any stream generated by the taught processes may be partially or completely recovered, purified, or further treated (Para. 143), it would have been obvious to one of ordinary skill in the art to similarly concentrate, which is to purify, the C6-rich stream to about 40% to about 80% of total sugars, because such a concentration is taught for xylose.  Thus, it would have been obvious to one of ordinary skill in the art to concentrate the C6-rich stream to a sugar concentration within the range taught for xylose, which includes 40% to 60% of total sugars.
With regard to claims 4 and 5, Retsina et al. teach that any stream generated by the taught processes may be partially or completely recovered, purified, or further treated (Para. 143).  As such, it would have been obvious to one of ordinary skill in the art that the process may further comprise purifying the xylose-rich stream, and the purifying the C6-rich stream. 
With regard to claim 6, it is noted that applicant does not claim the use of any specific lignocellulosic biomass, any specific pentose or hexose sugars, or any specific sugar converting microorganisms, such that the method would be expected to necessarily produce fatty acid methyl ester or fatty acid ethyl ester.  As the combined method of Retsina et al., Runckel, and Viitanen et al. render obvious the method as claimed, the production of fatty acid methyl ester or fatty acid ethyl ester, would naturally flow from performance of the method as rendered obvious.  Further, it would have been obvious to an ordinary artisan to recover any usable produced products, including fatty acid methyl ester or fatty acid ethyl ester, to render the method more efficient and cost effective.
With regard to claims 7-10, as Retsina et al. teach multiple embodiments that include steps of both separate and co-hydrolysis, and both separate and co-fermentation, of the xylose-rich streams and C6-rich streams, all of which result in the successful production of ethanol and xylitol, it would have been routine for an ordinary artisan to determine the most efficient, cost effective, and productive order and rate of introduction of the streams into the bioreactor(s), including: introducing the xylose-rich stream before the C6-rich stream (i.e. sequential introduction) to the bioreactor; introducing the xylose-rich stream to the bioreactor at an initial rate higher than an initial rate of introducing the C6-rich stream to the bioreactor; introducing the xylose-rich stream at a rate that declines over time; and introducing the C6-rich stream at a rate that increases over time.  
With regard to claim 11, Retsina et al. teach fermenting the C6 sugar monomers to ethanol using C6-fermenting microorganisms in a bioreactor; fermenting the xylose to xylitol using xylose-fermenting microorganisms in a bioreactor; and recovering the produced ethanol and xylitol, wherein fermentation of the C6 sugar and xylose can done via co-fermentation, or separately, and separate bioreactors may be utilized for fermentation product recovery (Abs.; Para. 19-23, 26).  As such, it would have been obvious to one of ordinary skill in the art that the xylose-rich stream and the C6-rich stream can be introduced into separate bioreactors for fermentation to separately produce ethanol and xylitol.
With regard to claims 30 and 31, Retsina et al. teach producing ethanol from the pentose-rich stream derived from lignocellulosic biomass in a bioreactor (Abs.; Para. 11), and that a solvent for lignin, including ethanol, may be introduced to the bioreactor during the extraction step (Para. 24), both of which encompass introducing alcohol into the bioreactor.  While it is not specifically taught that about 1 wt% to about 10 wt% of alcohol is present, it would have been routine for an ordinary artisan to determine the appropriate amount of ethanol to utilize during the extraction step to provide sufficient solvent for lignin, as well as to remove an amount of ethanol during production to increase the concentration of xylitol (Para. 91).  
Additionally, while it is not indicated that the solvent for lignin (ethanol) is introduced into the bioreactor(s) alone, the introduction of a feed containing just the ethanol would have been obvious to an ordinary artisan.  The addition of ethanol alone as a stream would avoid the risk of an undesirable reaction with an additional component, and an undesirable change in properties of either component, prior to introduction to the bioreactor(s).   
With regard to claim 32, Retsina et al. teach that the hydrolysis stream comprises an enzyme configured to form the hydrolysate (Abs.; Para. 10).
With regard to claim 34, Retsina et al. teach that the xylose concentration can be enriched, including to about 40% to about 80% of total sugars (Para. 73).  While Retsina et al. do not specifically teach the concentration of the xylose and C6 rich streams prior to enrichment, it would have been routine for one of ordinary skill in the art to determine the appropriate amount to concentrate the sugars in the sugar-rich streams to provide the highest yield of the desired products during fermentation.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the monosaccharide concentration of the pentose-rich stream and the hexose-rich stream, including to about 5 wt% to about 20 wt% based on the total weight of the combined streams, to result in the presence of a sugar concentration effective for providing the greatest fuel yield when practicing the combined method of Retsina et al., Runckel, and Viitanen et al.
With regard to claim 35, as Runckel teaches genetically modified E. coli configured to increase production of metabolic products including fatty acids and fatty acid esters (p. 3, Line 14-26; p. 20, Line 7-16), the microorganism would necessarily comprise a fatty acid synthase to produce the taught fatty acid esters. 


Claims 1, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Retsina et al., Runckel, and Viitanen et al., as applied to claims 1 and 32 above, and further in view of Vermerris et al. (US 2006/0263860; Published 2006).
	The teachings of Retsina et al., Runckel, and Viitanen et al. as applied to claims 1 and 32 have been set forth above.  As noted previously, Retsina et al. teach that the hydrolysis stream comprises an enzyme configured to form the hydrolysate (Abs.; Para. 10).  However, it is not specifically taught that this enzyme is a β-glucosidase.
Vermerris et al. teach a process for producing hydrocarbon fuels including ethanol from sugars, including glucose and xylose from lignocellulosic biomass (Abs.; Para. 27, 54), wherein cellulolytic enzymes including β-glucosidases are used to break down cellulose and hemicellulose into glucose and xylose (Para. 22).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Retsina et al., Runckel, and Viitanen et al. with Vermerris et al., because all teach a process for producing hydrocarbon fuels including ethanol from lignocellulosic biomass.  The use of cellulolytic enzymes including β-glucosidases to break down cellulose and hemicellulose into glucose and xylose, is known in the art as taught by Vermerris et al.  The use of a β-glucosidase as taught by Vermerris et al. as the enzyme in the combined method of Retsina et al., Runckel, and Viitanen et al. would have been expected to predictably and successfully provide an enzyme as desired for hydrolysis.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Retsina et al., Runckel, Viitanen et al., and Vermerris et al., wherein the enzyme is β-glucosidase (Claim 33).  

Claims 1 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Retsina et al., Runckel, and Viitanen et al., as applied to claim 1, and further in view of Retsina et al. (US 2017/0002387; Published 2017 – hereafter Retsina 2017 – Previously Presented). 
The teachings of Retsina et al., Runckel, and Viitanen et al., as applied to claim 1, have been set forth above.  While Retsina et al. teach the use of water during the process (Para. 24), and the separation of lignin, thus producing a lignin-rich stream (Para. 27, 60), it is not specifically taught that water obtained from an anaerobic digestion process or waste water is introduced to the second separation system; that the lignin-rich stream has a moisture content of about 20 wt% to about 40 wt%; introducing the lignin-rich stream to a steam generator to produce steam; and producing electricity by introducing the steam to an expander comprising an electrical generator.  
Retsina 2017 teach a process for producing ethanol and other hydrocarbon fuels from lignocellulosic biomass in a bioreactor, the process including: pretreating lignocellulosic biomass to form a pretreatment effluent; forming a hydrolysate from the pretreatment effluent in a hydrolysis system; separating lignin from the hydrolysate in a lignin separation system, which provides a lignin-rich stream and a sugar-rich stream; and combining the sugar-rich stream and a microorganism, including E. coli, to produce hydrocarbon fuels in a bioreactor configured to produce hydrocarbon fuels (Abs.; Fig. 1; Para. 24, 28, 50-52, 140).  The separated lignin can be utilized as a salable product, including as a solid fuel, as an oxygenated component in liquid fuels, to produce polymeric materials, and to provide a lignosulfonate product (Para. 140-141). 
Liquid, including water, is introduced to separate lignin by washing (Para. 115-116).  As Retsina et al. teach that recycle streams may be used to wash the solids during lignin separation (Para. 116), it would have been obvious to one of ordinary skill in the art utilize waste water that has been recycled to render the waste water appropriate for use in washing.  While it is not taught that the water is obtained from an anaerobic digestion process of waste water, it is noted that the method of providing water does not change the structure of the water.  As such, the water as provided by Restina et al. is deemed to be structurally and functionally the same as water provided by anaerobic digestion.  
While it is not specifically taught by Retsina 2017 that the moisture content of the lignin-rich stream is about 20 wt% to about 40 wt%, Retsina 2017 further teach that liquid may be evaporated from the lignin-rich stream, including to produce a solid lignin product (Para. 140-141).  It would have been routine for one of ordinary skill in the art to determine the appropriate amount to concentrate the lignin in the lignin-rich stream to provide a suitable moisture content to result in lignin appropriately processed for the desired end use.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the moisture content of the lignin-rich stream, including to about 40 wt% to about 60 wt%, to result in lignin appropriately processed for the desired end use when practicing the method.
Retsina 2017 further teach that steam is utilized for purification of solutes by distillation (Para. 55), and produced lignin is utilized as a fuel, and burned for fuel value, wherein lignin has a similar energy content to coal (Para. 141).  As such, it would have been obvious to one of ordinary skill in the art to utilized the lignin produced to provide the steam utilized by Retsina 2017 for distillation, as well as to produce at least a portion of the electricity required to perform the method.  Such utilization of the produced lignin would have been expected to predictably improve the method by reducing waste products, as well as rendering the method more efficient and cost effective.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Retsina et al., Runckel, and Viitanen et al. with Retsina 2017, because all teach a process for producing hydrocarbon fuels including ethanol from lignocellulosic biomass.  The steps of introducing waste water obtained from an aerobic digestion process, a lignin-rich stream having a moisture content of about 20 wt% to about 40 wt%, introducing a lignin-rich stream to a steam generator to produce steam, and producing electricity by introducing the steam to an expander comprising an electrical generator, are known or rendered obvious by the teachings of Retsina 2017.  The use of these steps in the combined method of Retsina et al., Runckel, and Viitanen et al. would have been expected to predictably and successfully improve the method by reducing fresh water consumption, reducing waste production, providing additional products, and providing renewable energy, thus rendering the combined method more efficient and cost effective.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Retsina et al., Runckel, and Viitanen et al. with Retsina 2017 to provide a method further including: introducing water to the second separation system, where the water is the same as water provided from an anaerobic digestion process (Claim 36); a lignin-rich stream is removed from the second separation system, where the lignin-rich stream has a moisture content optimized to include about 20 wt% to about 40 wt% (Claim 37); introducing the lignin-rich stream to a steam generator to produce steam, and producing electricity by introducing the steam to an expander comprising an electrical generator (Claim 38, 39).  
Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion

	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653